

117 S2715 IS: To amend the Internal Revenue Code of 1986 to modify the rules for constructive ownership with respect to real estate investment trusts.
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2715IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mr. Menendez (for himself and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the rules for constructive ownership with respect to real estate investment trusts.1.Modification of REIT constructive ownership rules(a)In generalSection 856(d)(5) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by adding at the end the following:(C)except as otherwise provided by the Secretary, stock, assets, and net profits constructively owned by a partnership, estate, trust, or corporation by reason of the application of section 318(a)(3) (after application of subparagraphs (A) and (B)) shall not be considered as owned by it for purposes of again applying such section in order to make another person the constructive owner of such stock, assets, or net profits.Subparagraph (C) shall not prevent any person from being the constructive owner of stock, assets, or net profits of any person as the result of any other application of section 318(a) (as modified by this paragraph)..(b)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.(c)No inferenceNothing in this Act or the amendments made by this Act shall be construed to create any inference with respect to the proper application of section 318 of the Internal Revenue Code of 1986 to cases other than cases to which such amendments apply. 